DETAILED ACTION
This office action is in response to the communication received on 06/30/2021 concerning application no. 15/874,523 filed on 01/18/2018.
Claims 1-2, 4-11, and 13-14 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.
Claims 1-2, 4-11, and 13-14 are pending.	

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 13, lines 4-5, recite “frequency pulse spectrum”. This claim element is not supported by the specification. While the specification discloses the frequency power spectrum, the specification does not establish the acquisition, determination/calculation, or output of a frequency pulse spectrum. Given the lack of written description, the claimed subject matter is not described in the specification in such a way to convey to one with ordinary skill in the art that the inventor or joint inventor, had possession of the claimed invention at the time of filing.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(a) are also rejected because they inherit the deficiencies of the claims they respectively depend upon.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2, is indefinite for the following reasons:
Line 6-7 recites the limitation “the driving signal”. There is insufficient antecedent basis for this limitation in the claim.
Line 6-7, recites “the driving signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “driving signal” is the same as the “selected driving signal”, the “first driving signal”, the “second driving signal”, or is a separate and distinct feature. 
For purposes of examination, the Office is considering the driving signal to be the selected driving signal.

Claim 6, line 9-10, recites “a maximum value of a signal strength of the signal peaks”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how a signal strength value can have a maximum value. Signal strength, particularly one that is a peak, has a fixed singular value. A maximum value indicates that there are a plurality of values on a property that can have a single value, hence this claim element would be unclear to one with ordinary skill in the art.
For purposes of examination, the Office is considering the value of the signal strength to be a maximum value.

Claim 11 is indefinite for the following reasons:
Lines 4-6, recites “a higher harmonic wave component relative to a fundamental harmonic from the received signal corresponding to one of the first driving signal or the second driving signal”. This claim element is indefinite. It is well known in the art that all harmonic wave components that are not the fundamental harmonic are higher than the fundamental harmonic. Given this, it would be unclear to one with ordinary skill in the art what harmonic components are being claimed. Furthermore, the term "higher" is a relative term which renders the claim indefinite.  The term "higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Examiner encourages Applicant to specifically claim the harmonic components that are supported in the specification that can be incorporated in the claimed invention.
Lines 5-6, recite the limitation “the received signal corresponding to one of the first driving signal or the second driving signal”. There is insufficient antecedent basis for this limitation in the claim.
Lines 5-6, recite “the received signal corresponding to one of the first driving signal or the second driving signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “received signal corresponding to one of the first driving signal or the second driving signal” is the same as the “received signal” established in claim 1 or is a separate and distinct feature.
For purposes of examination, the Office is considering the received signal in claim 11 to be the same as the received signal in claim 1. 

Claim 13 is indefinite for the following reasons:
Lines 4-6, recites the limitation "the frequency band of the frequency power spectrum of the pulse of the second driving signal". There is insufficient antecedent basis for this limitation in the claim.
Lines 4-5, recites the limitation "the frequency pulse spectrum of the pulse of the first driving signal". There is insufficient antecedent basis for this limitation in the claim.
Lines 4-5, recites the limitation "the frequency pulse spectrum of the pulse of the first driving signal". This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “frequency pulse spectrum” is the same as the “frequency power spectrum” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the frequency pulse spectrum to be the frequency power spectrum of the first signal. Examiner notes that if the frequency pulse spectrum is separate and distinct, the element is subject to a 112(a) rejection (See above).
Lines 4-6, recite “the frequency band of the frequency pulse spectrum of the pulse of the first driving signal”. There is insufficient antecedent basis for this limitation in the claim.
Lines 4-6, recite “the frequency band of the frequency pulse spectrum of the pulse of the first driving signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “the frequency band of the frequency pulse spectrum” is the same as the “the frequency band of the frequency power spectrum” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the frequency band of the frequency pulse spectrum to be the frequency band of the frequency power spectrum of the first signal.
Lines 5-7, recite “the frequency band higher than the frequency band of the frequency power spectrum of the pulse of the second driving signal”. There is insufficient antecedent basis for this limitation in the claim.
Lines 4-7, recite “the frequency band of the frequency pulse spectrum of the pulse of the first driving signal includes the frequency band higher than the frequency band of the frequency power spectrum of the pulse of the second driving signal”. This claim element is indefinite. It is unclear if the claim element is attempting to establish that the frequency band that is higher than the frequency band of the frequency power spectrum of the second signal to be the same 
For purposes of examination, the Office is considering the frequency band that is higher than the second signal’s band to be the same as the first signal’s band.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Angelsen et al. (PGPUB No. US 2009/0182237) in view of Tetsuya (JP 2014168555).

Regarding claim 1, Angelsen teaches an ultrasound diagnostic apparatus including an ultrasound probe (Probe) configured to transmit transmitting ultrasound to a subject and configured to receive a receiving signal from the subject to generate ultrasound image data from the receiving signal (Abstract teaches that the acoustic probe transmits and receives acoustic pulses. Paragraphs 0003 and 0005 teach that the probe is able to perform ultrasound imaging), the apparatus comprising: 
Probe) which includes a transmitting opening including a plurality of transducers, wherein the plurality of transducers includes a plurality of transducer groups including at least a first transducer group and a second transducer group (Paragraph 0053 teaches that the probe has a high frequency (HF) aperture 201 and a low frequency (LF or LF1) aperture 202. See Fig. 2a. Paragraph 0110 teaches that the probe has CMUT/PMUT transducers. Paragraph 0014 teach that the elements are arranged in groups that are connecter to sub-aperture beamforming electronics); 
a transmitter (Apertures 201 and 202) which: 
generates a plurality of driving signals with different driving waveforms, the plurality of driving signals including at least a first driving signal and a second driving signal (Paragraph 0013 teaches that the HF and LF transmission is separate and in different frequency bands. Paragraph 0104 teaches that the amplitude of the LF transmission can be set higher than the HF transmit aperture), 
provides a time delay, the time delay provided to the first driving signal to the second driving signal, or to both the first driving signal and the second driving signal of the plurality of driving signals so that the transmitting ultrasound focuses to a same focal point (Paragraph 0056 teaches the equations that are used in the propagation lag for the LF1 and HF apertures. The equation for LF is dependent on RLO(z) and RLI(z) and the HF is dependent on RHO(z) and RHI(z). Fig. 2a shows that the values are different from one another and would result in different propagation lags. Paragraph 0057 teaches that the HF and LF lags are different and have a change in the oscillation phase of 90 degrees. Paragraph 0055 teaches that the LF and HF are transmitted at the point 208. See Fig. 2a), 
outputs the first driving signal to the first transducer group, and outputs the second driving signal to the second transducer group (Paragraph 0055 teaches that the LF and HF are transmitted at the point 208. See Fig. 2a),
according to control by a controller, the transmitter sequentially switching the transducers of the first transducer group and the second transducer group to which the first driving signal and Abstract teaches that the array can be a switched array. Paragraph 0026 teaches that switches can be user doe the electronic selectable connection of groups of array elements for sub-aperture beamforming); 
a receiver which receives the receiving signal from the subject (Paragraph 0013 teaches that the arrays care able to receive HF and LF signals); and 
a central processing unit which generates the ultrasound image data from the receiving signal (Paragraphs 0003 and 0005 teach that the probe is able to perform ultrasound imaging), 
wherein 
the first transducer group is positioned on an inner side of the transmitting opening and the second transducer group is positioned to an outer side of the first transducer group (Fig. 2a shows the HF transmit aperture 201 to be in the center and the LF aperture 202 on the outer side of the transducer), and 
that the transmitting ultrasound focuses at the same focal point (Paragraph 0055 teaches that the LF and HF are transmitted at the point 208. See Fig. 2a).
However, Angelsen is silent regarding an ultrasound diagnostic apparatus, 
wherein the transmitter is configured to emit a frequency showing a maximum strength in a frequency power spectrum of a pulse of the second driving signal being included in a frequency power spectrum of a pulse of the first driving signal.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Tetsuya teaches an ultrasound diagnostic apparatus,
wherein the transmitter is configured to emit a frequency showing a maximum strength in a frequency power spectrum of a pulse of the second driving signal being included in a frequency power spectrum of a pulse of the first driving signal (Fig. 6 shows that the signal peak of 0dB for the signal B is at a frequency of ~14MHz. The frequency band of the signal A is also shown and it has a magnitude data point as well at ~ 14MHz).


	Regarding claim 2, modified Angelsen teaches that ultrasound diagnostic apparatus in claim 1, as discussed above. 
	Angelsen further teaches an ultrasound diagnostic apparatus, wherein the central processing unit selects one of the first driving signal or the second driving signal from the plurality of driving signals with the different driving waveforms for each of the transducer groups (Abstract teaches that the frequencies selected can be HF, LF1, LF2, …, LFn. Paragraph 0013 teaches that the HF and LF transmission is separate and in different frequency bands. Paragraph 0104 teaches that the amplitude of the LF transmission can be set higher than the HF transmit aperture. Fig. 2a shows the HF aperture 201 and the LF aperture 202),
wherein, the transmitter generates the selected driving signal and outputs the selected driving signal to a transducer group of the plurality of transducer groups corresponding to the driving signal (Paragraph 0053 teaches that the HF aperture is aperture 201, which is the inner aperture in Fig. 2a. The LF aperture is aperture 202, which is the outer aperture in Fig. 2a).

Regarding claim 4, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.

In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Tetsuya teaches an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal and the second driving signal so that a -20 dB frequency band of the first driving signal is wider than a -20 dB frequency band of the second driving signal (Fig. 6 teaches that the -20 dB frequency band of the signal A is wider than the -20 dB frequency band of the signal B. See modified Fig. 6 below).

    PNG
    media_image1.png
    768
    808
    media_image1.png
    Greyscale

Modified Fig. 6
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Angelsen with Tetsuya’s teaching of a first signal with a wider -20 dB 

Regarding claim 5, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, Angelsen is silent regarding an ultrasound diagnostic apparatus, wherein, a ratio of a -6 dB pulse width with respect to a -20 dB pulse width of the pulse of the first driving signal transmitted from the first transducer group is smaller than a ratio of a -6 dB pulse width with respect to a -20 dB pulse width of the pulse of the second driving signal transmitted from the second transducer group.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Tetsuya teaches an ultrasound diagnostic apparatus, wherein, a ratio of a -6 dB pulse width with respect to a -20 dB pulse width of the pulse of the first driving signal transmitted from the first transducer group is smaller than a ratio of a -6 dB pulse width with respect to a -20 dB pulse width of the pulse of the second driving signal transmitted from the second transducer group (Fig. 6 teaches that the -20 dB frequency band of the signal A is wider than the -20 dB frequency band of the signal B. Fig. 6 further teaches that the -6 dB frequency band of the signal A is wider than the -6 dB frequency band of the signal B. However, the ratio of the -6 dB/-20 dB of A (About 0.58) is smaller than the -6 dB/-20 dB of signal B (About 0.71). See modified Fig. 6 below).

    PNG
    media_image2.png
    780
    808
    media_image2.png
    Greyscale

Modified Fig. 6
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Angelsen with Tetsuya’s teaching of a first signal with a smaller -6/-20 dB ratio than the second signal’s -6/-20 dB ratio. This modified apparatus would allow a user to improve the quality of ultrasound images and obtain high-quality images as the resolution is improved by the controlling of the frequency band of the transmitted waves (Paragraph 0003 of Tetsuya).

Regarding claim 6, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, Angelsen is silent regarding an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal so that the frequency power spectrum of the pulse signal of the first driving signal has a frequency band included in a -20dB transmitting frequency band of the ultrasound probe; 

wherein a signal strength in a frequency region between the signal strength peaks on each of the lower frequency side and the higher frequency side is -20 dB or more relative to a maximum value of a signal strength of the strength peaks.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Tetsuya teaches an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal so that the frequency power spectrum of the pulse signal of the first driving signal has a frequency band included in a -20dB transmitting frequency band of the ultrasound probe (Paragraph 0024 teaches the monitoring of the pulse signals Sg’s peaks with respect to the frequency spectrum as seen in Fig. 5C); 
wherein there are signal strength peaks on each of a lower frequency side of a central frequency of the -20 dB transmitting frequency band and a higher frequency side of the central frequency (See modified Fig. 5C below); and 
wherein a signal strength in a frequency region between the signal strength peaks on each of the lower frequency side and the higher frequency side is -20 dB or more relative to a maximum value of a signal strength of the strength peaks (See modified Fig. 5C below).

    PNG
    media_image3.png
    371
    373
    media_image3.png
    Greyscale

Modified Fig. 5C


Regarding claim 7, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, Angelsen is silent regarding an ultrasound diagnostic apparatus, wherein the transmitter generates the second driving signal so that the frequency power spectrum of the pulse signal of the second driving signal has a frequency band included in a -20dB transmitting frequency band of the ultrasound probe and a maximum strength peak is on a lower frequency side than a central frequency of the -20 dB transmitting frequency band.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Tetsuya teaches an ultrasound diagnostic apparatus, wherein the transmitter generates the second driving signal so that the frequency power spectrum of the transmitting pulse signal of the second driving signal has a frequency band included in a -20 dB transmitting frequency band of the ultrasound probe and a maximum strength peak is on a lower frequency side than a central frequency of the -20 dB transmitting frequency band (See modified Fig. 5C below).

    PNG
    media_image4.png
    347
    568
    media_image4.png
    Greyscale

Modified Fig. 5C
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Angelsen with Tetsuya’s teaching of having a peak strength in the second signal that is at a lower frequency than the center frequency. This modified apparatus would allow a user to improve the quality of ultrasound images and obtain high-quality images as the resolution is improved by the controlling of the frequency band of the transmitted waves (Paragraph 0003 of Tetsuya).

Regarding claim 9, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, Angelsen is silent regarding an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal and the second driving signal so that, a signal strength of the first driving signal in a -20 dB transmitting frequency band of the ultrasound probe is greater than a signal strength of the second driving signal in a -6 dB transmitting frequency band of the second driving signal.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Tetsuya teaches an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal and the second driving signal so that, a signal strength of the first driving signal in a -20 dB transmitting frequency band of the ultrasound probe is greater than a signal strength of the second driving signal in a -6 dB transmitting frequency band of the second driving signal (See modified Fig. 6 below).

    PNG
    media_image5.png
    605
    686
    media_image5.png
    Greyscale

See modified Fig. 6
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Angelsen with Tetsuya’s teaching of a first signal with a greater strength than the second signal with a strength at the -6 dB. This modified apparatus would allow a user to improve the quality of ultrasound images and obtain high-quality images as the resolution is improved by the controlling of the frequency band of the transmitted waves (Paragraph 0003 of Tetsuya).

Regarding claim 11, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, Angelsen is silent regarding an ultrasound diagnostic apparatus, wherein, 
the transmitter and the receiver output the plurality of driving signals and generate the receiving signal according to tissue harmonic imaging; and 
the central processing unit extracts a higher harmonic wave component relative to a fundamental harmonic from the received signal corresponding to one of the first driving signal or the second driving signal and generates an ultrasound image based on the higher harmonic wave component.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Tetsuya teaches an ultrasound diagnostic apparatus, wherein
Transmission unit 12) and the receiver (Reception unit 13) output the plurality of driving signals and generate the receiving signal according to tissue harmonic imaging (Paragraph 0060 teaches that the transmission and reception of multiple ultrasound signals are conducted according to tissue harmonic imaging); and 
the central processing unit (Image generation unit 14) extracts a higher harmonic wave component relative to a fundamental harmonic from the received signal corresponding to one of the first driving signal or the second driving signal and generates an ultrasound image based on the higher harmonic wave component (Paragraphs 0030-0031 teach that the image generation unit 14 includes a harmonic component extraction unit 14a. This harmonic component extraction unit 14a is able to extract harmonic components and is able to generate an image. Paragraph 0060 teaches tissue harmonic imaging).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Angelsen with Tetsuya’s teaching of a conducting tissue harmonic imaging and extracting a higher harmonic component. This modified apparatus would allow a user to improve the quality of ultrasound images and obtain high-quality images as the resolution is improved by the controlling of the frequency band of the transmitted waves (Paragraph 0003 of Tetsuya).

Regarding claim 13, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, Angelsen is silent regarding an ultrasound diagnostic apparatus, wherein, a frequency band of the frequency power spectrum of the pulse of the first driving signal is wider than the frequency band of the frequency power spectrum of the pulse of the second driving signal, and the frequency band of the frequency pulse spectrum of the pulse of the first driving signal includes the frequency band higher than the frequency band of the frequency power spectrum of the pulse of the second driving signal.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Tetsuya teaches an ultrasound diagnostic apparatus, wherein, a frequency band of the frequency See modified Fig. 6 below).

    PNG
    media_image6.png
    691
    820
    media_image6.png
    Greyscale

Modified Fig. 6
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Angelsen with Tetsuya’s teaching of a conducting tissue harmonic imaging and extracting a higher harmonic component. This modified apparatus would allow a user to improve the quality of ultrasound images and obtain high-quality images as the resolution is improved by the controlling of the frequency band of the transmitted waves (Paragraph 0003 of Tetsuya).

Regarding claim 14, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, Angelsen is silent regarding an ultrasound diagnostic apparatus, wherein the ultrasound image data is data to perform tissue harmonic imaging based on the receiving signal.
Paragraphs 0030-0031 teach that the image generation unit 14 includes a harmonic component extraction unit 14a. This harmonic component extraction unit 14a is able to extract harmonic components and is able to generate an image. Paragraph 0060 teaches tissue harmonic imaging).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Angelsen with Tetsuya’s teaching of a conducting tissue harmonic imaging and extracting a higher harmonic component. This modified apparatus would allow a user to improve the quality of ultrasound images and obtain high-quality images as the resolution is improved by the controlling of the frequency band of the transmitted waves (Paragraph 0003 of Tetsuya).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Angelsen et al. (PGPUB No. US 2009/0182237) in view of Tetsuya (JP 2014168555) further in view of Beach et al. (US Patent 6,042,556).

Regarding claim 8, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
	However, the combination of Angelsen and Tetsuya is silent regarding an ultrasound diagnostic apparatus, wherein, wherein, a ratio of a number of transducers of the first transducer group with respect to all transducers of the transmitting opening is 1/16 to 1/2.
	In an analogous imaging field of endeavor, regarding the ultrasound probe design of multiple groups, Beach teaches an ultrasound diagnostic apparatus, wherein, wherein, a ratio of a number of transducers of the first transducer group with respect to all transducers of the transmitting opening is 1/16 to ½ (Col. 6, lines 34-52, teaches that the imaging array has 11 transducer elements (Elements 34a-34k) and the HIFU array has 14 elements (Elements 32a-32n). This shows ratio of imaging elements to the total number of elements is 11/25 or a percentage of 44%).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Angelsen and Tetsuya with Beach’s teaching of a ratio of a number of transducers ranging from 1/16 to ½. This modified apparatus would allow for a user to control elements based on patient anatomy without degradation of the active elements’ effectiveness (Col. 3, lines 61-65, of Beach).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Angelsen et al. (PGPUB No. US 2009/0182237) in view of Tetsuya (JP 2014168555) further in view of Tanaka et al. (PGPUB No. US 20150313575).

Regarding claim 10, modified Angelsen teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, the combination of Angelsen and Tetsuya is silent regarding an ultrasound diagnostic apparatus, wherein, the plurality of transducer groups are driven by a common driving voltage.
In an analogous imaging field of endeavor, regarding the design of a plurality of transducer groups of a probe, Tanaka teaches an ultrasound diagnostic apparatus, wherein, the plurality of transducer groups are driven by a common driving voltage (Fig. 3 shows that the power source 42 indirectly provides voltage to the ultrasonic probe 100. Paragraph 0075 teaches that the ultrasonic probe can have a plurality of transducer groups. This is also seen in Fig. 11).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Angelsen and Tetsuya with Tanaka’s teaching of a common driving voltage for the transducer groups. This modified apparatus would allow a user to conduct micro-beamforming and reduce the required amount of electrical circuitry. Additionally, the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S.V./Examiner, Art Unit 3793        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793